Citation Nr: 1810493	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-24 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for septorhinoplasty, status post nasal fracture.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

3.  Entitlement to an increased initial rating for lumbar spine degenerative joint disease (DJD), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from July 2007 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran perfected his appeal of two additional issues concerning increased ratings for a right ankle disability (residuals of lateral ankle stabilization surgery) and plantar fasciitis.  However, in an October 2017 rating decision, the RO granted 20 percent and 50 percent ratings, respectively, for these two disabilities.  Because such ratings are the maximum available schedular ratings for these two disabilities, the issues were not certified to the Board.

In a January 2018 rating decision, the RO increased the initial ratings for PTSD to 70 percent and for the lumbar spine DJD to 20 percent.  

A Board hearing was scheduled for the Veteran in February 2018.  However, as detailed below, he withdrew his appeal prior to the hearing.


FINDING OF FACT

In a written statement received in February 2018, prior to a Board decision, the Veteran requested withdrawal of the appeal currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.

In a written statement received in February 2018, the Veteran indicated that he wishes to withdraw his appeal that is currently before the Board, which was perfected by the submission of a July 2014 substantive appeal, despite any scheduled Board hearing.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


